
	
		I
		111th CONGRESS
		1st Session
		H. R. 2014
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mrs. Davis of California,
			 Mr. Bartlett,
			 Mrs. Blackburn,
			 Mr. Boozman,
			 Mr. Boswell,
			 Mr. Conaway,
			 Mr. McCarthy of California,
			 Mr. Ortiz,
			 Mr. Ryan of Ohio,
			 Mrs. Tauscher,
			 Mr. Edwards of Texas,
			 Mr. Lamborn,
			 Mr. Luetkemeyer,
			 Mrs. Maloney,
			 Mrs. McMorris Rodgers,
			 Mr. Moore of Kansas,
			 Mr. Snyder,
			 Ms. Bordallo,
			 Mr. LoBiondo,
			 Mr. Massa,
			 Mr. Stearns,
			 Mr. McCaul,
			 Mr. Thornberry,
			 Mr. Gohmert,
			 Ms. Castor of Florida,
			 Ms. Berkley,
			 Mrs. Capps,
			 Mr. Hastings of Florida,
			 Ms. Kaptur,
			 Mr. Kline of Minnesota,
			 Mr. Kissell,
			 Mr. Rooney,
			 Mr. Spratt,
			 Mrs. Kirkpatrick of Arizona,
			 Ms. Jackson-Lee of Texas,
			 Mr. Buchanan,
			 Mr. Calvert,
			 Mr. Wilson of South Carolina,
			 Mr. Wolf, Mr. Alexander, Mr.
			 Turner, Mr. Smith of
			 Texas, Mr. Hinojosa,
			 Mr. Sam Johnson of Texas,
			 Ms. Pingree of Maine,
			 Mr. Scalise,
			 Ms. Woolsey,
			 Mr. Blumenauer,
			 Ms. Titus,
			 Mr. Filner,
			 Ms. Tsongas,
			 Mr. Hall of Texas,
			 Mr. McGovern,
			 Ms. Eshoo,
			 Mrs. Myrick,
			 Mr. Connolly of Virginia,
			 Mr. Bishop of New York,
			 Mr. Young of Florida,
			 Mr. Rothman of New Jersey,
			 Mrs. Capito,
			 Ms. DeLauro,
			 Mr. Klein of Florida,
			 Mr. Rogers of Alabama,
			 Mr. Rogers of Michigan,
			 Mr. Roe of Tennessee,
			 Ms. Fallin,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Brady of Texas,
			 Mrs. Biggert,
			 Mr. Serrano,
			 Mr. Shimkus,
			 Mr. Duncan,
			 Mr. Campbell,
			 Mr. Brown of South Carolina,
			 Mr. Bilirakis,
			 Ms. Harman,
			 Mrs. Emerson,
			 Mr. Bonner,
			 Ms. Ginny Brown-Waite of Florida,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Edwards of Maryland,
			 Mr. Manzullo,
			 Mr. Payne,
			 Mr. Reichert,
			 Mr. Mack, Mr. Weiner, Mr.
			 Crenshaw, Mr. Schock,
			 Mr. Lee of New York,
			 Mr. Sherman,
			 Mr. Upton,
			 Mr. Clay, Mr. Schiff, Mr.
			 Gonzalez, Mr. Sablan,
			 Mr. Marchant,
			 Ms. Granger,
			 Mr. Shuler,
			 Ms. Lee of California,
			 Mr. Bishop of Georgia,
			 Ms. Loretta Sanchez of California,
			 Mr. Ehlers,
			 Mr. Cummings,
			 Ms. Kilpatrick of Michigan,
			 Mr. Cleaver,
			 Mr. Young of Alaska,
			 Mr. Wexler,
			 Mr. McKeon,
			 Ms. Sutton,
			 Mr. Radanovich,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Tanner,
			 Mr. McClintock,
			 Mr. Abercrombie,
			 Ms. Zoe Lofgren of California,
			 Mr. Meek of Florida,
			 Mr. Sestak,
			 Mr. Neal of Massachusetts,
			 Ms. Moore of Wisconsin,
			 Mrs. Christensen,
			 Mr. Sessions,
			 Ms. Corrine Brown of Florida,
			 Mr. Culberson,
			 Mr. Reyes,
			 Mr. Rodriguez,
			 Mr. Oberstar,
			 Ms. Linda T. Sánchez of California,
			 Mr. Cardoza,
			 Mr. Fattah,
			 Mr. Gutierrez,
			 Mr. Tim Murphy of Pennsylvania,
			 Ms. Herseth Sandlin,
			 Mr. Adler of New Jersey,
			 Mr. Wu, Mr. Israel, Mr.
			 Chaffetz, Mr. Scott of
			 Virginia, Mr. Sullivan,
			 Mr. Dreier,
			 Mr. Smith of New Jersey,
			 Mr. Marshall,
			 Mr. Costello,
			 Mr. Lance,
			 Ms. Schakowsky,
			 Mr. Barrow,
			 Mrs. Bono Mack,
			 Mr. Pierluisi,
			 Mr. Carter,
			 Mr. Olver,
			 Mr. Moran of Kansas,
			 Mr. Cao, Ms. Matsui, Mr.
			 Faleomavaega, Mr. Moran of
			 Virginia, Mrs. Lummis, and
			 Mr. Aderholt) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To award a congressional gold medal to the Women Airforce
		  Service Pilots (WASP).
	
	
		1.FindingsThe Congress finds that—
			(1)the Women Airforce
			 Service Pilots of WWII, known as the WASP, were the first women
			 in history to fly American military aircraft;
			(2)more than 60 years
			 ago, they flew fighter, bomber, transport, and training aircraft in defense of
			 America's freedom;
			(3)they faced
			 overwhelming cultural and gender bias against women in nontraditional roles and
			 overcame multiple injustices and inequities in order to serve their
			 country;
			(4)through their
			 actions, the WASP eventually were the catalyst for revolutionary reform in the
			 integration of women pilots into the Armed Services;
			(5)during the early
			 months of World War II, there was a severe shortage of combat pilots;
			(6)Jacqueline
			 Cochran, America’s leading woman pilot of the time, convinced General Hap
			 Arnold, Chief of the Army Air Forces, that women, if given the same training as
			 men, would be equally capable of flying military aircraft and could then take
			 over some of the stateside military flying jobs, thereby releasing hundreds of
			 male pilots for combat duty;
			(7)the severe loss of
			 male combat pilots made the necessity of utilizing women pilots to help in the
			 war effort clear to General Arnold, and a women's pilot training program was
			 soon approved;
			(8)it was not until
			 August 1943, that the women aviators would receive their official name;
			(9)General Arnold
			 ordered that all women pilots flying military aircraft, including 28 civilian
			 women ferry pilots, would be named WASP, Women Airforce Service
			 Pilots;
			(10)more than 25,000
			 American women applied for training, but only 1,830 were accepted and took the
			 oath;
			(11)exactly 1,074 of
			 those trainees successfully completed the 21 to 27 weeks of Army Air Force
			 flight training, graduated, and received their Army Air Force orders to report
			 to their assigned air base;
			(12)on November 16,
			 1942, the first class of 29 women pilots reported to the Houston, Texas
			 Municipal Airport and began the same military flight training as the male Army
			 Air Force cadets were taking;
			(13)due to a lack of
			 adequate facilities at the airport, 3 months later the training program was
			 moved to Avenger Field in Sweetwater, Texas;
			(14)WASP were
			 eventually stationed at 120 Army air bases all across America;
			(15)they flew more
			 than 60,000,000 miles for their country in every type of aircraft and on every
			 type of assignment flown by the male Army Air Force pilots, except
			 combat;
			(16)WASP assignments
			 included test piloting, instructor piloting, towing targets for air-to-air
			 gunnery practice, ground-to-air anti-aircraft practice, ferrying, transporting
			 personnel and cargo (including parts for the atomic bomb), simulated strafing,
			 smoke laying, night tracking, and flying drones;
			(17)in October 1943,
			 male pilots were refusing to fly the B–26 Martin Marauder (known as the
			 Widowmaker) because of its fatality records, and General Arnold
			 ordered WASP Director, Jacqueline Cochran, to select 25 WASP to be trained to
			 fly the B–26 to prove to the male pilots that it was safe to fly;
			(18)during the
			 existence of the WASP—
				(A)38 women lost
			 their lives while serving their country;
				(B)their bodies were
			 sent home in poorly crafted pine boxes;
				(C)their burial was
			 at the expense of their families or classmates;
				(D)there were no gold
			 stars allowed in their parents’ windows; and
				(E)because they were
			 not considered military, no American flags were allowed on their
			 coffins;
				(19)in 1944, General
			 Arnold made a personal request to Congress to militarize the WASP, and it was
			 denied;
			(20)on December 7,
			 1944, in a speech to the last graduating class of WASP, General Arnold said,
			 “You and more than 900 of your sisters have shown you can fly wingtip to
			 wingtip with your brothers. I salute you … We of the Army Air Force are proud
			 of you. We will never forget our debt to you.”;
			(21)with victory in
			 WWII almost certain, on December 20, 1944, the WASP were quietly and
			 unceremoniously disbanded;
			(22)there were no
			 honors, no benefits, and very few thank you's;
			(23)just as they had
			 paid their own way to enter training, they had to pay their own way back home
			 after their honorable service to the military;
			(24)the WASP military
			 records were immediately sealed, stamped classified or
			 secret, and filed away in Government archives, unavailable to
			 the historians who wrote the history of WWII or the scholars who compiled the
			 history text books used today, with many of the records not declassified until
			 the 1980s;
			(25)consequently, the
			 WASP story is a missing chapter in the history of the Air Force, the history of
			 aviation, and the history of the United States of America;
			(26)in 1977, 33 years
			 after the WASP were disbanded, the Congress finally voted to give the WASP the
			 veteran status they had earned, but these heroic pilots were not invited to the
			 signing ceremony at the White House, and it was not until 7 years later that
			 their medals were delivered in the mail in plain brown envelopes;
			(27)in the late
			 1970s, more than 30 years after the WASP flew in World War II, women were
			 finally permitted to attend military pilot training in the United States Armed
			 Forces;
			(28)thousands of
			 women aviators flying support aircraft have benefitted from the service of the
			 WASP and followed in their footsteps;
			(29)in 1993, the WASP
			 were once again referenced during congressional hearings regarding the
			 contributions that women could make to the military, which eventually led to
			 women being able to fly military fighter, bomber, and attack aircraft in
			 combat;
			(30)hundreds of
			 United States servicewomen combat pilots have seized the opportunity to fly
			 fighter aircraft in recent conflicts, all thanks to the pioneering steps taken
			 by the WASP;
			(31)the WASP have
			 maintained a tight-knit community, forged by the common experiences of serving
			 their country during war;
			(32)as part of their
			 desire to educate America on the WASP history, WASP have assisted Wings
			 Across America, an organization dedicated to educating the American
			 public, with much effort aimed at children, about the remarkable
			 accomplishments of these WWII veterans; and
			(33)the WASP have
			 been honored with exhibits at numerous museums, to include—
				(A)the Smithsonian
			 Institution, Washington, DC;
				(B)the Women in
			 Military Service to America Memorial at Arlington National Cemetery, Arlington,
			 Virginia;
				(C)the National
			 Museum of the United States Air Force, Wright Patterson Air Force Base,
			 Ohio;
				(D)the National WASP
			 WWII Museum, Sweetwater, Texas;
				(E)the 8th Air Force
			 Museum, Savannah, Georgia;
				(F)the Lone Star
			 Flight Museum, Galveston, Texas;
				(G)the American
			 Airpower Museum, Farmingdale, New York;
				(H)the Pima Air
			 Museum, Tucson, Arizona;
				(I)the Seattle Museum
			 of Flight, Seattle, Washington;
				(J)the March Air
			 Museum, March Reserve Air Base, California; and
				(K)the Texas State
			 History Museum, Austin, Texas.
				2.Congressional
			 Gold Medal
			(a)Award
			 authorizedThe President pro tempore of the Senate and the
			 Speaker of the House of Representatives shall make appropriate arrangements for
			 the award, on behalf of the Congress, of a single gold medal of appropriate
			 design in honor of the Women Airforce Service Pilots (WASP) collectively, in
			 recognition of their pioneering military service and exemplary record, which
			 forged revolutionary reform in the Armed Forces of the United States of
			 America.
			(b)Design and
			 strikingFor the purposes of the award referred to in subsection
			 (a), the Secretary of the Treasury (hereafter in this Act referred to as the
			 Secretary) shall strike the gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian
			 Institution
				(1)In
			 generalFollowing the award of the gold medal in honor of the
			 Women Airforce Service Pilots, the gold medal shall be given to the Smithsonian
			 Institution, where it will be displayed as appropriate and made available for
			 research.
				(2)Sense of the
			 CongressIt is the sense of the Congress that the Smithsonian
			 Institution shall make the gold medal received under this Act available for
			 display elsewhere, particularly at other locations associated with the
			 WASP.
				3.Duplicate
			 medalsUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medal struck under this Act, at a price sufficient to cover
			 the costs of the medals, including labor, materials, dyes, use of machinery,
			 and overhead expenses.
		4.National
			 medalsMedals struck pursuant
			 to this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.Authorization of
			 appropriations; proceeds of sale
			(a)Authorization of
			 appropriationsThere is authorized to be charged against the
			 United States Mint Public Enterprise Fund, an amount not to exceed $30,000 to
			 pay for the cost of the medal authorized under section 2.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
